Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 20, 2021

                                            No. 04-20-00439-CV

                      IN RE UNIVERSITY OF TEXAS AT SAN ANTONIO

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 9, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief, which this court granted on September 16, 2020. The real party in interest filed
a response to which relator replied. We conditionally grant the petition for writ of mandamus and
order the Honorable Rosie Alvarado to, within fifteen days of this order, vacate the portion of her
August 27, 2020 order granting in part the real party in interest’s motion to compel relator to
disclose Jimenez’s medical records. See TEX. R. APP. P. 52.8(c). The writ will issue only in the
event we are informed Judge Alvarado has failed to comply with this order.

        The stay issued on September 16, 2020 is LIFTED.

        It is so ORDERED on January 20, 2021.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI10989, styled Jake R. Trevino v. University of Texas at San Antonio,
pending in the 224th Judicial District Court, Bexar County, Texas. The Honorable Rosie Alvarado, sitting by
assignment, signed the order at issue in this proceeding.